DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 1-9 in the reply filed on 1/21/2022 is acknowledged.  The traversal is on the ground(s) that any search for the invention embodied in Group I would necessarily include a search for the invention in Group II.  This is not found persuasive because the two groups fall into two different classifications, which necessitates different searches and search strategies for each individual invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/21/2022.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, last two lines, “subjected to a hardening” should read –subjected to hardening--.  
In claim 6, line 4, “be-tween” should read –between--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "that region" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 2 recites the limitation "the sintering powder" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no “sintering powder” recited in independent claim 1.
Claim 7 recites the limitation “wherein an iron-based powder is used which comprises a proportion of carbon”, which renders the claim indefinite, because it is unclear whether the iron-based powder is used as the metallic powder, used as the filling agent, or if the iron-based powder is neither of these. It is believed that the iron-based powder is intended to be used as the metallic powder of claim 1. Thus, for the purposes of examination, claim 7 is given the broadest reasonable interpretation such that the limitation “wherein an iron-based powder is used which comprises a proportion of carbon” is interpreted as -- wherein an iron-based powder comprises a proportion of carbon is used as the metallic powder--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcini (US 2003/0221516), as cited in the IDS dated 10/1/2020, in view of Davis (Davis, Joseph R. Surface Hardening of Steels: Understanding the Basics, ASM International, Materials Park, OH, 2002, pp. 137–138.).
Regarding claim 1, Alcini teaches a method for producing a sintered component (Abstract), the method comprising steps of providing an iron powder mixture ([0003]-[0009]), filling the powder into a die/press ([0010], [0017]), pressing/compacting to form a green compact ([0010]), sintering the green compact in vacuum in an oven, thereby forming a sintered product with a porous matrix (i.e. sintered component with pores with pores) ([0011]-[0013]). Alcini teaches that the green compact was placed in an oven for sintering ([0017]), which reads on removing the green compact from the powder press. Alcini teaches wherein a copper or copper alloy infiltrant (i.e. filling agent) is placed in contact with the green compact prior to sintering, for example, placed on top of the green compact, thereby resulting in copper partially filling the pores of the sintered product ([0012]-[0014], [0017]-[0018]). Alcini further teaches that while it is preferred to carry out the infiltration concurrent with the sintering, infiltration may alternatively be carried out in a separate heating step following sintering ([0012]). As Alcini teaches that the copper or copper alloy infiltrant is placed in contact with or specifically, on top of, the green compact (i.e., placed directly on a surface of the green compact), it would thus follow that at least a region on a surface of the resulting sintered compact would have wherein the pores are at least partially filled with the infiltrant (i.e. filling agent).
Alcini is silent as to hardening of the sintered component. 
However, in the same field of endeavor, Davis teaches that a process of carbonitriding followed by quenching may be used to case harden (i.e., harden the surface) ferrous sintered compacts (p. 137). Davis further teaches that this process may also be used on sintered compacts that are copper infiltrated (p. 137). Further, note that Alcini desires hardenability ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to carry out a process of carbonitriding followed by quenching on the copper infiltrated ferrous sintered compact of Alcini in order to case harden it, as taught by Davis (p. 137).
Regarding claim 3, Alcini modified by Davis teaches wherein the copper or copper-based infiltrant (i.e. filling agent) may be added concurrently with (i.e. during) sintering or after sintering of the green compact (Alcini: [0012]).
As to claim 4, Alcini modified by Davis teaches wherein copper or copper alloy (i.e. metal or metal alloy) is used as the infiltrant (i.e. filling agent) (Alcini: [0012]-[0014]).
With respect to claim 5, Alcini modified by Davis teaches wherein iron-based powder is used (Alcini: [0003]-[0009])
Regarding claim 7, Alcini modified by Davis teaches wherein the iron-based powder may contain less than 0.5 wt. % carbon (Alcini: [0009]) and wherein the sintered product is case hardened (Davis: p. 137).
Regarding claims 8 and 9, Alcini modified by Davis teaches wherein the hardening is carried out by carbonitriding, which reads on carburization, and subsequent quenching (Davis: p. 137).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcini (US 2003/0221516) in view of Davis (Davis, Joseph R. Surface Hardening of Steels: Understanding the Basics, ASM International, Materials Park, OH, 2002, pp. 137–138.) as applied to claims 1, 3-5 and 7-9 above, and in the alternative, further in view of Nakamura et al. (US 2002/0048526), hereinafter “Nakamura.”
Regarding claim 2, Alcini modified by Davis teaches wherein the copper infiltrant is placed in contact with the green compact prior to sintering (Alcini: [0012], [0017]), which reads on wherein the filling agent is added to the sintering powder. Here, the copper infiltrant of Alicini modified by Davis reads on “filling agent,” the green compact of Alcini modified by Davis reads on “sintering powder”, because a green compact is compacted powder used for sintering, and the act of placing the copper infiltrant in contact with the green compact reads on “added.”
Alternatively, Nakamura teaches an iron-based sintered product having a chemical composition ([0045]-[0055] which overlaps that of Alcini modified by Davis (Alcini: [0003]-[0009]), wherein about 2 mass% or less Cu may be added as an alloying element to improve the quenching property and ensure strength of the sintered product ([0065]). Nakamura further teaches that the alloying elements may be prealloyed or mixed with the iron-based metal powder ([0164]). Note that Alcini modified by Davis is quenched (Davis: p. 137) and desires strength (Alcini: Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add about 2 mass% or less Cu to the iron-based metal powder of Alcini modified by Davis to improve the quenching property and ensure strength of the resulting sintered product, as taught by Nakamura ([0065], [0164]), with a reasonable expectation of success. As Alcini modified by Davis and Nakamura uses copper as the infiltrant (i.e. filling agent) (Alcini: [0012]-[0014], [0017]-[0018]), the Cu added to the iron-based metal powder of Alcini modified by Davis and Nakamura reads on “filling agent.” Furthermore, in Alcini modified by Davis and Nakamura, the iron-based metal powder is to be sintered (Alcini: Abstract), which reads on “sintering powder”.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcini (US 2003/0221516) in view of Davis (Davis, Joseph R. Surface Hardening of Steels: Understanding the Basics, ASM International, Materials Park, OH, 2002, pp. 137–138.) as applied to claims 1, 3-5 and 7-9 above, and further in view of Nakamura (US 2002/0048526).
Regarding claim 6, Alcini modified by Davis teaches wherein its iron-based powder may contain less than 0.5 wt.% C, about 1 wt.% to about 7 wt.% Ni, up to about 2.0 wt.% Mo, and a balance of Fe (Alcini: Abstract, [0003], [0006], [0008]-[0009]). Alcini modified by Davis further teaches that these components may be pre-alloyed (Alcini: [0007]), which reads on an alloy containing the above. 
Alcini modified by Davis is silent as to the alloy containing between 0.1 wt.% and 3 wt.% of copper, as instantly claimed. 
However, Nakamura teaches an iron-based sintered product having a chemical composition ([0045]-[0055]) which overlaps that of Alcini modified by Davis (Alcini: [0003]-[0009]), wherein about 2 mass% or less Cu may be added as an alloying element to improve the quenching property and ensure strength of the sintered product ([0065]). Nakamura further teaches that the alloying elements may be prealloyed or mixed with the iron-based metal powder ([0164]). Note that Alcini modified by Davis is quenched (Davis: p. 137) and desires strength (Alcini: Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add about 2 mass% or less Cu to the iron-based pre-alloyed powder of Alcini modified by Davis to improve the quenching property and ensure strength of the resulting sintered product, as taught by Nakamura ([0065], [0164]), with a reasonable expectation of success. The resulting combination of Alcini modified by Davis and Nakamura uses an iron-based pre-alloyed powder comprising less than 0.5 wt.% C, about 1 wt.% to about 7 wt.% Ni, up to about 2.0 wt.% Mo, up to about 2 wt.% Cu, and a balance of Fe, which satisfies or overlaps with the instantly claimed chemical composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the composition as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734